DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment to the Claims
Applicant’s amended claims dated 15 April 2021 have been entered.
Election/Restrictions
	Applicant's response to the Election/Restriction dated 15 April 2021 has been received and duly noted.  
Inventive group election
The Examiner acknowledges Applicants' election of Group I with traverse.  The Applicant argues that the present claim amendment excludes the compound cited by the Examiner in the restriction requirement and that there is now unity of invention among inventive groups I-II for this reason.  The Examiner agrees that the cited compound is not in scope of the amended claims.  However, the technical feature shared among the inventive groups - a compound according to formula (I) - is not novel over the prior art, see the prior art rejection below.
Therefore the technical feature common among the claims is not a special technical feature and there is no unity of invention.  The restriction requirement between the inventive groups is maintained for this reason.
Claims 82-83 and 103 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Inventive group election
The Examiner acknowledges Applicants' election of the species of compound 38 without traverse.

    PNG
    media_image1.png
    185
    183
    media_image1.png
    Greyscale

Applicant asserts that group I claims 1-6, 10, 27, 58, 65, 67, 69, 80 and 81 read on this species, the Examiner agrees.

Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability…”
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn 
The elected species appears allowable over the prior art.  The search of the claims has been extended to encompass all the individual species listed in independent claim 80 and the entire Markush genus of independent claim 10 and further to those according to dependent claims 3-6, all of which appear to be allowable over the prior art.  The search of the generic Markush of independent claim 1 has been further extended to the species cited in the below prior art rejection.
Anticipatory prior art has been found, see the below art rejection.  
The provisional species election is given effect and examination of independent claim 1 has been limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration. In this regard the search of the elected species and species closely related thereto has encompassed generic claims 1-6, 10, 27, 57-58, 65, 67, 69, 72, 76-78, 80 and 81.  The search has not been extended unnecessarily to cover all nonelected species.  

Claims 7, 12-13, 16, 18, 23-24, 54, 59 and 75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species, there being no allowable generic or linking claim. 

The restriction requirement is deemed proper and FINAL. 

Non-Final Rejection

Priority
	This application was filed on December 21, 2018 and is a ‘371 national phase of international application PCT/US2017/040109 which was filed on June 29, 2017 and which claims priority to provisional application 62/358,504 which was filed on July 5, 2016.

Information Disclosure Statements
The IDS’s dated 03/26/2019, 05/22/2019, 06/06/2020, 06/12/2020 and 05/07/2021 have been received, entered and considered, a copy of each is included herein.

Status of the claims
Claims 1-2, 57-58, 65, 67, 69, 72, 76-78 and 81 are pending and rejected.
Claims 7, 12-13, 16, 18, 23-24, 54, 59, 75, 82-83 and 103 are pending but withdrawn from consideration as drawn to non-elected subject matter.  
Claims 3-6 are objected to.
Claims 10, 27 and 80 are allowable.
Claims 8-9, 11, 14-15, 17, 19-22, 25-26, 28-53, 55-56, 60-64, 66, 68, 70-71, 73-74, 79, 84-102 and 104-105 were cancelled by the Applicant.


Claim Objections
Claims 3-6 are objected to as depending from a rejected base claim.
Claims 3-6 are not allowable since they depend directly or indirectly from independent claim 1 which is rejected herein.

Improper Markush Grouping Rejection
Claims 1-2, 57-58, 65, 67, 69, 72, 76-78 and 81 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of formula (I) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
(i) The alternative compounds encompassed by the Markush of formula (I) set forth in independent claim 1 are not all members of the same recognized physical or chemical class or the same art-recognized class.  For instance, the required structural element of –A1-C(=O)-NH-C(R6)(R7)-CH2- is considered to be the largest claim feature common to all of the macrocyclic compounds of the genus and this structural moiety itself has significant variability at least in the identity of the A1 ring structure as “optionally substituted 3-10 membered heterocyclyl, optionally substituted C6-10 aryl, optionally substituted 5-10 membered heteroaryl, and optionally substituted C3-10 carbocyclyl”.  For example, a compound wherein A1 is cyclopropyl is not in the same art recognized class as a compound wherein the group is a purine.
(ii) The alternate members are not considered to be functionally equivalent and have a common use and/or the alternatives do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  For example, the widely different classes of compounds wherein the A1 group is varied do not all share a common structural feature other than the amide grouping -C(=O)-NH-C(R6)(R7)-CH2- which is not considered to be a “substantial” feature in that it represents only a small portion of the total structure of the claimed macrocyclic molecules and does not appear to provide a common use for all of the alternate compounds.  For example, all of the alternates would not reasonably be expected to all possess calpain modulating activity similar to that described for the examples of the specification in view of the substantial differences in structure introduced at least by the variability of the A1 moiety.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
The limitations required by dependent claims 2, 57-58, 65, 67, 69, 72, 76-78 and 81 do not resolve this issue.

Claim Interpretation

    PNG
    media_image2.png
    274
    318
    media_image2.png
    Greyscale

(1) The variable groups making up the cyclic structure of instant formula (I): A2, A3, A4, A5, A6 and A7 can each be “single bond” and the x and z variables can each be 0.  When multiple and/or adjacent “A” groups are a single bond and/or x and z are 0 then the groups on opposite sides are necessarily directly attached together in a macrocyclic ring.  For example, if A2, A3, A4, A5, A6 and A7 are each a single bond, x and z are 0 and y is 4, then the macrocycle has the following structure:

    PNG
    media_image3.png
    561
    877
    media_image3.png
    Greyscale

(2) The two groups necessarily attached to the A1 ring moiety can be attached to any position of the ring relative to each other.  The formula (I) could be read as showing that a single bond is present between the atoms to which the -A2 and -C(=O) groups are attached and that these groups must be “ortho” to each other: 
    PNG
    media_image4.png
    139
    143
    media_image4.png
    Greyscale
.
However, this interpretation would not be consistent with the specification, which describes compounds falling into the scope of formula (I) having these groups attached at any possible position of the A1 ring system.  See, for example formulae (I-g) and (II-a) at paragraphs 27 and 33 which are embodiments of formula (I) and which clearly allow for attachment of the A2 and –C(=O)- at other than adjacent “ortho” positions of the A1 ring.  Formula (I-g) shows a “meta” attachment of the groups and formula (II-a) shows a floating bond that can be attached anywhere:

    PNG
    media_image5.png
    397
    897
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    457
    891
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 58, 65, 67, 69, 72 and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by COBURN (US 7,329,746).
COBURN discloses a compound as presently claimed, see at least the aldehyde compound prepared in the procedure described for example 1 at columns 16-19 in “step K” which spans columns 18-19.  
The structure of this isolated aldehyde substance as it appears in the Chemical Abstracts STN database record (RN 847157-55-5) for the reference is shown below:

    PNG
    media_image7.png
    308
    376
    media_image7.png
    Greyscale

The aldehyde isolated in the example 1, step K procedure is a compound as instantly claimed wherein, 
according to claims 1-2, 65, 67, 69, 72:
x and z are 0 and y is 4;
A1 is substituted C6 aryl;
A2, A3, A4, A5 and A6 are each a single bond;
A7 is unsubstituted C6 aryl;
R6 is H; 
R7 is –C(O)R1; and 
R1 is H; or 

according to claims 1-2, 58, 65, 67, 69, 72:
x and z are 0 and y is 3;
A1 is substituted C6 aryl;
A2, A3, A5 and A6 are each a single bond;
A4 is CR2 and each R is H;
A7 is unsubstituted C6 aryl;
R6 is H; 
R7 is –C(O)R1; and 
R1 is H.

Regarding claim 81, in the disclosed procedure the aldehyde compound is isolated from solution, by evaporation to yield a physical sample thereof.
The sample is considered to be a pharmaceutical composition as claimed at least since solvents are necessarily present in the substance which are an “excipient” – see page 55, paragraph 153 of the specification.

Allowable Subject Matter
Independent claims 10, 27 and 80 have been indicated as allowable and dependent claims 3-6 are objected to as depending from a rejected base claim.  The subject matter required by these claims is novel and non-obvious over the prior art of record.  The prior art does not teach, suggest or otherwise provide any particular reasons as to why one of ordinary skill in the art would provide for a macrocyclic compound with the required combination of structural features.  The closest prior art is represented by the COBURN (US 7,329,746), cited above and ANSELM (WO2013104613, IDS) references which teach structurally related macrocyclic compounds.  The COBURN compounds differ in multiple non-obvious ways from those claimed, for example the skeleton of the claimed macrocyclic compounds is substantially different, etc.  See also for example the ANSELM compound 1 at page 25:

    PNG
    media_image8.png
    555
    758
    media_image8.png
    Greyscale

The compound differs from those claimed in that the instant R7 moiety of C(=O)-R1 does not encompass any amide moieties wherein R1 is a nitrogen linked group such as those required by the reference genus (formula I page 1, etc).  The reference provides no reason as to why the amide group would be modified in such a way as to obtain a compound as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625